HAWTHORNE, Justice
(dissenting in part).
I am in full accord with the majority of the court in this case except with its finding that only one contempt was committed by the relator Blanchard. I cannot agree, therefore, with that portion of the decree setting aside the second judgment of contempt.
The majority in its opinion having concluded that relator’s acts in first interrupting the judge in the reading of the order and again in cursing the judge were both highly contemptuous, I cannot agree with the holding that relator’s contemptuous conduct in both instances constituted but a single offense. Nor do I think that the case of State ex rel. Parker v. Mouser, 208 La. 1093, 24 So.2d 151, 155, is decisive of this case. In that case all of the contemptuous acts occurred before sentence had been actually imposed, whereas in the instant case sentence had been imposed and thereafter relator proceeded to commit the subsequent or second offenses. The language of the Mouser case discloses this distinction, that is: “ * * * Here, the several remarks or utterances of relator, all of ivhich occurred prior to his being sentenced, were made on a single occasion and manifested but one feeling of contempt. * * * ” (Italics mine.)
For these reasons I respectfully dissent in part.